Citation Nr: 1543189	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.   Entitlement to an effective date earlier than December 10, 2004, for the grant of benefits for a helpless child. 

2.  Whether the Veteran's substantive appeal (VA Form 9) was timely filed with regard to January 2006 and March 2007 rating decisions with respect to denying increased ratings for service-connected migraine headaches and cold weather injury residuals to the bilateral upper and lower extremities.

3.  Entitlement to special monthly compensation based on aid and attendance or housebound status.

4.  Entitlement to a rating in excess of 50 percent for migraine headaches.

5.  Entitlement to a rating in excess of 20 percent for cervical spine strain and degenerative disc disease (DDD).

6.  Entitlement to increased ratings for residuals of a cold weather injury to the bilateral upper and lower extremities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1982.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.  There is some intricacy involved in this case. 

The Board notes that the Veteran perfected appeals on the issues of entitlement to special monthly compensation based on aid and attendance or housebound status, entitlement to a rating in excess of 50 percent for migraine headaches, entitlement to a rating in excess of 20 percent for cervical spine strain and degenerative disc disease (DDD), and for increased ratings for residuals of a cold weather injury to the bilateral upper and lower extremities. See VA Form 8 November 2013.

However, in an August 2014 statement the Veteran, through his representative, reiterated statements made at his BVA hearing, that he was withdrawing all other appeals except for his (1) earlier effective date claim for helpless child (2) earlier effective date for cold weather residuals (this issue has not yet been adjudicated by RO and is referred below) (3) whether or not a VA form 9 was submitted timely, and (4) earlier effective date claim for 50 percent rating for migraines (this issue has not yet been adjudicated by RO and is referred below). 

It is unclear to the Board why the Veteran's representative withdrew some issues yet indicated that earlier effective date claims regarding his cold weather residuals and migraines were still before the Board.  Earlier effective date claims with respect to either disability (cold weather residuals and migraines) have not been listed on statements of the case that have subsequently been perfected to the Board.  These claims are not within the current jurisdiction of the Board.  These new claims regarding earlier effective dates are referred to the RO.  

The Board notes that a more recent July 2015 Appellant Brief submitted to the Board by another service representative discussed issues already withdrawn on the record.  This statement was submitted almost a full year after the Veteran's own representative withdrew his claims.  As these claims were already effectively withdrawn at his hearing and reiterated in the August 2014 statement they are no longer before the Board, despite the July 2014 Appellate brief which continued to list these issues. 

In this regard, it is important for the Veteran to understand that the voluminous record and hundreds of pages of statements from the Veteran and his representative regarding multiple claims, some of which were never before the Board to begin with, filed at different times has resulted in delaying his case, which has spanned a number of years.  The Veteran is asked, if possible, in the future (if needed) to clearly indicate what claims he wants the RO to address, and then refrain from filing other claims, if possible, until at least the first claims are addressed to avoid delaying his own case. 

The issues of entitlement to earlier effective dates for service-connected bilateral upper and lower extremity residuals of cold weather injury and service-connected migraines has been raised by the record in an August 2014 statement, but have not (it appears) been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.   The Veteran's son R.M., Jr. was born in December 1981 and his 18th birthday was in December 1999.

2.  The Veteran's claim for helpless child benefits for R.M., Jr. on the basis of permanent incapacity for self-support was initially received in December 1999.

3. A January 2006 rating decision denied an increased rating for migraine headaches.  Service connection for residuals of a cold weather injury for the bilateral upper extremities and bilateral lower extremities was granted. Various ratings were established.

4. The RO received the Veteran's timely notice of disagreement (NOD) as to the ratings assigned for the Veteran's service-connected residuals of a cold weather injury (the rating assigned for his migraine headaches was not appealed), and a related statement of the case [SOC] was issued and sent to the Veteran on March 23, 2007. 

5. The RO received a timely substantive appeal (VA Form 9) from the Veteran on April 16, 2007, pertaining to whether increased ratings were warranted for his bilateral upper and lower extremities residuals of a cold weather injury. 

6.  In an August 2014 statement, which was prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his claims for special monthly compensation based on aid and attendance or housebound status, entitlement to a rating in excess of 50 percent for migraine headaches, entitlement to a rating in excess of 20 percent for cervical spine strain and DDD, and for increased ratings for residuals of a cold weather injury to the bilateral upper and lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 10, 2004 for the award of helpless child benefits for R.M., Jr. on the basis of permanent incapacity for self-support have been met. 38 U.S.C.A. §§ 5101(a) , 5110(a), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.151(a), 3.155(a), 3.156(a)-(b), 3.400, 3.403, 20.302, 20.1103 (2015).

2.  The Veteran submitted a timely substantive appeal with regard to the January 2006 rating decision and the ratings assigned for his service-connected residuals of a cold weather injury.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 (2015).

3.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to special monthly compensation based on aid and attendance or housebound status, entitlement to a rating in excess of 50 percent for migraine headaches, entitlement to a rating in excess of 20 percent for cervical spine strain and DDD, and for increased ratings for residuals of a cold weather injury to the bilateral upper and lower extremities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Earlier Effective Date- Helpless Child

An award of compensation to or for a child, or to or for a veteran or surviving spouse on behalf of such child, on the basis of the child being permanently incapable of self-support (38 C.F.R. § 3.57(a)(3) (2015)) will be effective as follows: in original claims, the date is fixed by 38 C.F.R. §§ 3.400(b) or (c) or 38 C.F.R. § 3.401(b); and in claims for continuation of payments the award is effective as of the child's 18th birthday if the condition is claimed prior to or within 1 year after that date, otherwise the award is effective from the date of receipt of the claim. 38 C.F.R. § 3.403.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The provisions of 38 C.F.R. § 3.401(b) address additional awards of compensation for dependents. This section provides that the effective date of an award will be the latest of: (1) the date of claim, (2) the date dependency arises, (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action, or (4) the date of commencement of the veteran's award. 'Date of claim' means, in order of applicability: (1) the date of a veteran's marriage or the birth of his child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (2) the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.

The evidence reflects that R.M., Jr. was born in December 1981 and that his 18th birthday was in December 1999.  A claim for dependent compensation for R.M., Jr.  on the basis of his disability was received in June 2000.  The Veteran stated that he had sent in paperwork for his disabled son and it had been with the VA for three years.  This June 2000 statement was submitted within one year of R.M., Jr. turning 18.  There is no question that the evidence currently establishes that R.M., Jr. became permanently incapable of self-support prior to his 18th birthday.  However, benefits for a helpless child cannot become effective until the child's 18th birthday. As such, the Board finds that an effective date of December 1999 is warranted. 

II. Timeliness of Substantive Appeal

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.4, 20.101 (2015). The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board. 38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Under VA regulations, an appeal consists of a timely filed written NOD and, after an SOC has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. A substantive appeal consists of a properly completed VA Form 9, 'Appeal to Board of Veterans' Appeals,' or correspondence containing the necessary information. Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal. 38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed. 38 C.F.R. § 19.32.

Service connection for residuals of a cold weather injury for the bilateral upper extremities and bilateral lower extremities was granted in a January 2006 rating decision. Various ratings were established. The RO received the Veteran's timely notice of disagreement (NOD) as to the ratings assigned for the Veteran's service-connected residuals of a cold weather injury, and a related statement of the case (SOC) was issued and sent to the Veteran on March 23, 2007.  The RO received a timely substantive appeal (VA Form 9) from the Veteran on April 16, 2007.  Nevertheless, it is important for the Veteran to understand that in an August 2014 the Veteran, through his representative, withdrew his increased rating claims for his residuals of a cold weather injury.  Therefore this issue is moot.  The Board will explain below. 

III.  Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

As noted above, the Veteran perfected appeals on the issues of entitlement to special monthly compensation based on aid and attendance or housebound status, entitlement to a rating in excess of 50 percent for migraine headaches, entitlement to a rating in excess of 20 percent for cervical spine strain and DDD, and for increased ratings for residuals of a cold weather injury to the bilateral upper and lower extremities. See VA Form 8 November 2013.

However, in an August 2014 statement the Veteran, through his representative,  reiterated statements made at the BVA hearing, that he was withdrawing all other appeals except for his (1) earlier effective date claim for helpless child (2) earlier effective date for cold weather residuals (this issue has not yet been adjudicated by RO and is referred below) (3) whether or not a VA form 9 was submitted timely, and (4) earlier effective date claim for 50 percent rating for migraines (this issue has not yet been adjudicated by RO and is referred above). 

The Board finds that the claims for entitlement to special monthly compensation based on aid and attendance or housebound status, entitlement to a rating in excess of 50 percent for migraine headaches, entitlement to a rating in excess of 20 percent for cervical spine strain and DDD, and for increased ratings for residuals of a cold weather injury to the bilateral upper and lower extremities have been withdrawn. The Board does not have jurisdiction to review the appeal regarding these issues, and they are dismissed.

ORDER

An effective date of December 1999 for the grant of benefits for a helpless child is granted.

A timely substantive appeal with regard to the January 2006 rating decision and the ratings assigned for his service-connected residuals of a cold weather injury was received.

The claims for entitlement to special monthly compensation based on aid and attendance or housebound status, entitlement to a rating in excess of 50 percent for migraine headaches, entitlement to a rating in excess of 20 percent for cervical spine strain and DDD, and for increased ratings for residuals of a cold weather injury to the bilateral upper and lower extremities are dismissed without prejudice.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


